UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number[811-05037] Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2014 Item 1. Report to Stockholders. TCM GROWTH FUNDS ANNUAL REPORT TCM Small Cap Growth Fund TCM Small-Mid Cap Growth Fund September 30, 2014 TCM GROWTH FUNDS Table of Contents Letter to Shareholders 2 TCM Small Cap Growth Fund Performance Discussion 7 Performance 9 Fund Information 10 Schedule of Investments 11 TCM Small-Mid Cap Growth Fund Performance Discussion 14 Performance 16 Fund Information 17 Schedule of Investments 18 Fund Expense Examples 21 Financial Statements Statements of Assets and Liabilities 23 Statements of Operations 24 Statements of Changes in Net Assets 25 Financial Highlights 27 Notes to Financial Statements 29 Report of Independent Registered Public Accounting Firm 37 Approval of Investment Advisory Agreement 38 Trustees and Executive Officers 41 Additional Information 44 Privacy Policy 46 1 TCM GROWTH FUNDSCM GROWTH FUNDS November 10, 2014 Dear Fellow Shareholder: Thank you for your investment in the TCM Small Cap Growth Fund (the “Small Cap Fund”) and the TCM Small-Mid Cap Growth Fund (the “SMID Cap Fund”).This is the annual report to shareholders of the Funds, covering the fiscal year ended September 30, 2014.The report includes a discussion of the factors that impacted the performance of the Funds for the period, as well as information on Fund expenses and holdings.The report also contains the audited financial statements of each Fund and a Report of Independent Registered Public Accounting Firm. Following a period of very strong performance, the small cap equity market weakened over the past year period ended September 30, 2014 (returns for the consecutive quarters during that period for the Russell 2000® Growth Index were 8.17%, 0.48%, 1.72% and -6.13%, respectively).This letter summarizes the market environment over the past fiscal year and our current investment outlook.Following this letter are the discussions on performance and Fund information for the Small Cap Fund and the SMID Cap Fund, which begin on pages 7 and 14, respectively.The individual Fund discussions are similar because the investment process for each Fund is the same and there is significant overlap in the portfolios. Market Review Fourth Quarter 2013 – Fed Tapering and Congressional Shenanigans (again).Not to be stopped, the bull market in equities throughout 2013 continued into the fourth quarter as investors reacted positively to continued signs of an improving economy.Investor reaction to an anticipated reduction in the Fed’s quantitative easing program of buying bonds, as well as a short two week government shutdown, was muted at best.The Fed had signaled earlier in the year that it intended to taper its quantitative easing program of buying mortgage-backed bonds and subsequent Fed pronouncements tried to provide a sense that the withdrawal would be both measured and depend on continued signs of economic growth and that, in any event, short term rates would stay low for the foreseeable future.In what could have been another blow to investor confidence, the fourth quarter started out with Congress unable to agree on legislation to continue the operations of the federal government, shutting down most federal agency activities for the first two weeks of October.The refusal to pass a budget was not well received by the public and activist members of the Republican Party relented under intense pressure to get the government back up and running.While the market sold off slightly at the start, investors shrugged off the negative effects of the shutdown and after both sides of the aisle stopped the demagogy, continuing resolutions were passed but the finger pointing continued. 2 TCM GROWTH FUNDS First Quarter 2014 – Turmoil in Ukraine and Fed Leadership Changes.After a year of little aversion to risk, the equity markets proved to be more challenging in the first quarter of 2014.A variety of factors led to more subdued returns as investors focused on stretched valuations, mixed economic data, political turmoil in Ukraine, Fed tapering, and continued concerns in emerging markets.A market driven by expanding profit margins and higher valuations always raises concerns about a pullback.And with the mixed bag of information flow during the first quarter, that pullback occurred in many stocks as investors took profits and reacted to concerns that future equity returns may be under pressure.Geopolitical concerns added to the uncertainty as Russia annexed Crimea and threats of sanctions reverberated throughout European markets.In terms of fiscal and monetary policy developments, while not a strong tailwind, the news was not that bad.Due to a contraction in the growth rates of expenditures and higher tax receipts (improving economy and higher rates), the federal deficit declined from previously high levels.On the monetary policy front, there was a transition in Fed leadership from Bernanke to Yellen and confirmation that steps to taper the current level of quantitative easing were on track.Congress for once gave everyone a break by avoiding another government showdown and passed a bipartisan omnibus spending bill that funded the government until September of 2014. Second Quarter 2014 – Calm Before the Storm.While returns in the equity markets were generally positive in the second quarter, excluding small cap stocks (which at one point in the quarter were down almost 13% from their March 4 high), the stock market in this quarter was distinguished primarily by its tranquility.The most distinctive factor was a lack of volatility for the period, with the CBOE Volatility Index (VIX) hitting its lowest level since June 2007.Leading economic indicators during the period were somewhat mixed, and the debate amongst investors continued on whether the lack of volatility reflects a stable investment environment or an undeserved complacency.In this environment, larger cap names outperformed smaller cap stocks and value continued to trump growth after a stellar year for growth stocks in 2013.The lackluster gain in small cap growth stocks for the quarter (the Russell 2000® Growth Index ended up 1.72% after a strong rally) reflected a concern over whether smaller companies could generate the revenue and earnings growth rates that warranted the then high valuations. The economy continued to chug along in the second quarter after an uninspiring performance in the first quarter driven in part by very poor weather.We saw a rebound in many sectors of the economy as the negative effects of winter on consumer spending and capital expenditures dissipated.The June data from the ISM Production Manufacturers Index provided a reading of 55.3%, indicating an expansion in manufacturing for the 13th consecutive month (although the 3 TCM GROWTH FUNDSCM GROWTH FUNDS components of that index were somewhat mixed).The tone of comments from representative industry respondents was positive and the data supported the view that the U.S. economy accelerated in the second quarter, supported by improving manufacturing activity, better employment trends and consumer spending improving in certain areas.The manufacturing/energy renaissance in the U.S. continued to gather steam as companies reduced their outsourcing of capacity to foreign markets.The relative competitive advantage that has long existed for those companies seeking lower manufacturing and labor costs is dissipating and that is giving rise to the so-called renaissance.New completion technologies in the oil and gas industry are one of the main catalysts for the trend, as energy prices for both oil and especially natural gas are now lower in the U.S. than in most parts of the world.Modern economies are still driven by the availability and cost of energy, and we have hit a “gusher” in terms of horizontal drilling and hydraulic fracturing techniques that have unlocked vast shale resources that were previously uneconomic to produce. Third Quarter 2014 – Volatility Returns.Volatility returned during the third quarter as geopolitical events weighed on markets both here and abroad.The total return for the Russell 2000® Growth Index for the period was -6.13%.Given that the last negative quarterly return in that benchmark was the second quarter of 2012, a correction, while never painless, was not unexpected given the recent valuation expansion and high returns.Growth stocks continued to lag value and large cap indexes also maintained their edge over smaller cap indexes, with the S&P 500® Index outperforming the Russell 2000® Index by 8.5% for the quarter, the worst relative performance since the first quarter of 1979.We believe relative small cap valuations are returning to historical levels, and although our process focuses on fundamental analysis rather than trading technicals, we note that small cap underperformance does not often continue for very long following these levels of relative underperformance as long as the economy does not deteriorate.Regarding valuation, a combination of falling prices during 2014 and rising earnings has made the Russell 2000® Index 8% less expensive compared to the end of 2013. In the U.S., the economy continues to do relatively well but the indicators are flashing some early warnings.The manufacturing index issued by the Institute for Supply Management (“ISM”) for September showed a slip to 56.6 from the high of 59 in August. As with the prior report, some components of the index were stronger than others.While there is evidence of both higher new orders and better production levels, those improvements have not translated to stronger hiring of factory workers.Part of the labor problem is access to qualified workers, as job openings were up significantly in August.The fact that September’s ISM Manufacturing Index was below all 85 economists’ projections is not exactly a 4 TCM GROWTH FUNDS bullish sign of a strengthening economic picture, although it still shows resilience.The issue for investors is determining whether these somewhat confusing data points are signs of a delay or a derailment of positive economic trends.From a monetary policy standpoint, these mixed signals are keeping the Fed on a “steady as she goes” policy course.Quantitative easing (“QE”) is projected to end as we close 2014 but the central bank hasn’t moved off its language ofa “considerable time” before rate increases will take place after the end of QE.Fed actions to tighten monetary policy haven’t impacted interest rates, with the 10-year Treasury yield at 2.38% at the time of this letter.That yield likely reflects a flight to safety as investors grow weary of foreign markets, a strengthening dollar, and a relatively long bull market in the U.S. Market Outlook.Geopolitical risks have without a doubt increased since the end of the second quarter.The impact of the Ukraine/Russia conflict is still a growing concern; the potential outcomes of disputes in the Middle East are unclear; and South American economies such as Brazil and Argentina are struggling to avoid deeper recessions.Although stimulus efforts in China have stabilized GDP growth rates, the underlying debt issues and a weak real estate market will likely weigh on future growth rates.Contemporaneous with Fed action in the U.S. to take away the punch bowl, the European Central Bank has committed to low rates and begun the process of possible quantitative easing through asset purchases due to economic woes, particularly in France and Italy. From the perspective of the U.S. stock market, and therefore our portfolios, the pressing question is whether our domestic economy can stay on track with a positive trajectory while the rest of the world catches a cold (the buzzword de jour is decoupling)?How will different types of companies be impacted by those conflicting economic forces?The anemic economic growth outside the U.S. will impact domestic multinational firms that derive a significant portion of their revenues from foreign sources or that are impacted by a stronger dollar, causing currency translation losses and possibly restraining exports.Recent statements by top policy makers acknowledge that these trends may slow the pace by the Fed on increasing rates.We are under no illusion that weakening investor sentiment worldwide won’t impact the broader equity markets in the U.S., as they have done over the last couple weeks.The depth of that downturn will depend on the impact of these issues on company earnings, which we will see in management guidance as this earnings season unfolds. Given globalization and the interconnections of economies and business activities, weak European and emerging markets will at a minimum not be a positive for domestic equities.Small cap has taken the brunt of that impact so far this year (following strong outperformance last year) relative to large cap but we think that a good portion of this performance gap has played out because we’ve seen valuations 5 TCM GROWTH FUNDSCM GROWTH FUNDS retract and earnings levels hold the line.We are focused on high quality companies with more dependable earnings streams, which we believe is the correct strategy to deliver strong relative performance in these markets.Volatility will likely be with us throughout the current quarter but there are positive underlying fundamentals for the U.S. economy, such as low mortgage rates, declining energy prices and improving labor markets.Again, please see the following pages for the discussions on the individual Funds. Sincerely, Richard J. Johnson Jeff B. Curtis Chief Investment Officer President This material must be preceded or accompanied by a current prospectus. Please refer to the prospectus for important information about the Funds, including investment objectives, risks and expenses. Past performance is no guarantee of future results. This report reflects our views, opinions and portfolio holdings as of September 30, 2014, the end of the reporting period.These views are subject to change at any time based on market and other conditions and we disclaim any responsibility to update these views.The views should not be relied on as investment advice or an indication of trading intent on behalf of the Funds. Mutual fund investing involves risk, principal loss is possible.The Funds invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Please refer to the Schedule of Investments for a complete listing of Fund holdings. Lipper Analytical Services, Inc. is an independent mutual fund research and ranking agency.Each Lipper average represents a universe of funds with similar investment objectives.The Russell 2000® Index is an unmanaged index that serves as a benchmark for small-cap stocks by measuring the performance of approximately 2,000 small-cap companies.The Russell 2000® Growth Index and the Russell 2500™ Growth Index are unmanaged indices representing those Russell 2000® Index companies and Russell 2500™ Index companies, respectively, with higher price-to-book ratios and future projected earnings according to the Frank Russell Company.The S&P 500® Index is a broad-based, unmanaged measurement of changes in stock market conditions based on the average of 500 widely held common stocks.The VIX Index measures expectations of volatility, or fluctuations in price, of the S&P 500® Index.The ISM Manufacturing Index is an unmanaged index that monitors employment, production inventories and supplier deliveries based on surveys of more than 300 manufacturing firms by the Institute of Supply Management.One cannot invest directly in an index. Quasar Distributors, LLC, Distributor 6 TCM SMALL CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) Fiscal Year Performance Overview.Quarterly returns and the total return for the one year ended September 30, 2014 for the Small Cap Fund, the Russell 2000® Growth Index, the Fund’s benchmark, and the Lipper Small Cap Growth category average were: Small Russell Lipper Small Cap Fund 2000® Growth Cap Growth 4th Quarter 2013 10.95% 8.17% 8.22% 1st Quarter 2014 4.66% 0.48% 0.17% 2nd Quarter 2014 0.83% 1.72% 0.28% 3rd Quarter 2014 -5.98% -6.13% -5.78% 1 Year Ended 9/30/14 10.09% 3.79% 2.39% Longer term performance for the Small Cap Fund is set forth in the chart and table that follows this narrative. Performance Attribution – Year in Review.Below is a summary performance attribution for each of the past four quarters. Fourth Quarter 2013.Small cap growth stocks added to their streak of three quarters of positive returns with the Russell 2000® Growth Index posting a return of 8.17% for the quarter, culminating in a total return of 43.30% for 2013.All sectors in our benchmark during the fourth quarter posted positive returns, with the best performers coming from the telecom, industrials, consumer discretionary and materials sectors.The Small Cap Fund outperformed the benchmark for the quarter based entirely on stock selection, with the best relative contribution coming from the healthcare, consumer discretionary, financials and materials sectors.Cash was a drag on performance in a strong quarter but was offset by the positive effect of our economic sector allocations. First Quarter 2014.From an investment style perspective, small cap stocks underperformed larger cap stocks and value outpaced growth stocks, particularly in the selloff at the end of the quarter.In the Russell 2000® Growth Index, the top performing sectors were healthcare, consumer staples, energy and industrials.The Small Cap Fund outperformed the benchmark for the quarter based primarily on stock selection, with the best relative contribution coming from the industrials, technology, healthcare, and consumer discretionary sectors.The effect of the portfolio’s economic sector allocations was also positive, based principally on the underweight to consumer discretionary and overweight to industrials for the quarter. Second Quarter 2014.Following a new 10-year high in small cap stocks in early March, a selloff in momentum stocks with higher valuations ensued, bringing down the Russell 2000® Growth Index by almost 13%.That selloff proved to be short-lived and was followed by a strong rally beginning on May 8 that erased those losses, with the benchmark ending in positive territory by quarter end.Larger cap 7 TCM SMALL CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) (Continued) stocks were much less volatile during the same period and also climbed to new highs during the quarter.In the Russell 2000® Growth Index, the top performing sectors were energy, materials, financials and technology.The Small Cap Fund slightly lagged the benchmark for the quarter based on stock selection, as our positive selection in the consumer discretionary and industrials sectors was offset by selection in other sectors.The effect of the portfolio’s economic sector allocations was slightly positive, based principally on the underweight to consumer staples and healthcare and an overweight to energy for the quarter. Third Quarter 2014.Overall, smaller cap stocks were under pressure during the quarter as investors looked to take profits following a long period of rising stock prices and increasing valuations.Problems in overseas economies, as well as a stronger dollar, contributed to a flight to safety mentality particularly by foreign investors, which benefits larger cap U.S. stocks over small caps.In this environment, healthcare and telecommunication stocks offered the greatest protection in the correction.The Small Cap Fund bested the benchmark by a slight margin, primarily due to our underweight to the energy sector, and the effect of our overall stock selection in that portfolio for the period was neutral. Top and Bottom Contributing Stocks.The top and bottom five contributing stocks to absolute performance for the 2014 fiscal year were: Average Contribution Top Five Weight (%) uuuu Skyworks Solutions (semiconductors) Lannett Company (generic pharmaceuticals) Integrated Device Technology (mixed signal semiconductor) Motorcar Parts of America (aftermarket automobile parts) Patrick Industries (building products and materials) Average Contribution Bottom Five Weight (%) to Returns (%) PDF Solutions (integrated circuits infrastructure technology) -0.63 Ciena Corporation (network specialist) -0.49 Natural Grocers by Vitamin Cottage (natural and organic grocery) -0.41 Veeva Systems (cloud-based software solutions) -0.39 8x8 (IP phone systems) -0.39 8 TCM SMALL CAP GROWTH FUND VALUE OF $100,000 VS. RUSSELL 2000® GROWTH INDEX (Unaudited) Average Annual Returns for the periods ended September 30, 2014 One Three Five Ten Since Inception Year Year Year Year (10/1/2004) TCM Small Cap Growth Fund 10.09% 24.48% 14.51% 9.79% 9.79% Russell 2000® Growth Index 3.79% 21.91% 15.51% 8.80% 8.80% Lipper Small Cap Growth Average 2.39% 20.29% 15.18% 8.53% 8.53% This chart illustrates the performance of a hypothetical $100,000 investment made on October 1, 2004, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect. In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-536-3230. The Fund imposes a 1% redemption fee on shares held for less than 60 days. Performance does not reflect the redemption fee. If reflected, total returns would be reduced. 9 TCM SMALL CAP GROWTH FUND FUND INFORMATION at September 30, 2014 (Unaudited) Basic Fund Facts Ticker Symbol TCMSX Inception Date 10/1/04 Total Net Assets $274 million Total Operating Expenses* 0.93% *Expense Ratio as of most recent prospectus dated January 31, 2014. Top Ten Holdings (% of net assets) Integrated Device Technology, Inc. 2.7% Verint Systems, Inc. 1.8% Amerisafe, Inc. 2.3% Genesee & Wyoming, Inc. 1.6% ExamWorks Group, Inc. 1.9% H&E Equipment Skyworks Solutions, Inc. 1.9% Services, Inc. 1.6% Patrick Industries, Inc. 1.9% CLARCOR, Inc. 1.6% Eagle Materials, Inc. 1.6% Sector Allocation (% of net assets) **Cash equivalents and other assets less liabilities. 10 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2014 Shares Value COMMON STOCKS - 95.8% Air Freight & Logistics - 0.2% UTi Worldwide, Inc.* $ Airlines - 1.0% Hawaiian Holdings, Inc.* Auto Components - 0.9% Drew Industries, Inc. Gentherm, Inc.* Beverages - 0.2% REEDS, Inc.* Biotechnology - 1.8% Cepheid* Medivation, Inc.* Building Products - 2.8% Apogee Enterprises, Inc. Patrick Industries, Inc.* Capital Markets - 1.4% Affiliated Managers Group, Inc.* Financial Engines, Inc. Commercial Services & Supplies - 2.8% Healthcare Services Group, Inc. Mobile Mini, Inc. US Ecology, Inc. Communications Equipment - 1.3% Ciena Corp.* Construction & Engineering - 3.0% Dycom Industries, Inc.* EMCOR Group, Inc. MasTec, Inc.* Construction Materials - 1.6% Eagle Materials, Inc. Distributors - 1.7% LKQ Corp.* Pool Corp. Diversified Consumer Services - 1.9% Grand Canyon Education, Inc.* Liberty Tax, Inc.* Diversified Telecommunication Services - 1.7% 8x8, Inc.* Cogent Communications Holdings, Inc. Electrical Equipment - 0.9% Power Solutions International, Inc.* Electronic Equipment, Instruments & Components - 0.1% National Instruments Corp. Energy Equipment & Services - 0.1% RigNet, Inc.* Food & Staples Retailing - 1.6% The Andersons, Inc. Casey’s General Stores, Inc. Food Products - 1.9% Treehouse Foods, Inc.* Whitewave Foods Co.* Health Care Equipment & Supplies - 5.2% Insulet Corp.* LDR Holding Corp.* Spectranetics Corp.* Trinity Biotech Plc - ADR The accompanying notes are an integral part of these financial statements. 11 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2014 (Continued) Shares Value COMMON STOCKS - 95.8% (Continued) Health Care Equipment & Supplies - 5.2% (Continued) Wright Medical Group, Inc.* $ Health Care Providers & Services - 8.9% Athenahealth, Inc.* Brookdale Senior Living, Inc.* Centene Corp.* ExamWorks Group, Inc.* HealthEquity, Inc.* MEDNAX, Inc.* MWI Veterinary Supply, Inc.* Team Health Holdings, Inc.* Health Care Technology - 1.5% Medidata Solutions, Inc.* Veeva Systems, Inc.* Hotels, Restaurants & Leisure - 4.9% Chuy’s Holdings, Inc.* Kona Grill, Inc.* Life Time Fitness, Inc.* Noodles & Company* Texas Roadhouse, Inc. Household Durables - 0.6% The Dixie Group, Inc.* Insurance - 2.3% Amerisafe, Inc. Internet Software & Services - 3.6% Borderfree, Inc.* Dealertrack Technologies, Inc.* Global Eagle Entertainment, Inc.* Marin Software, Inc.* IT Services - 1.9% iGate Corp.* Syntel, Inc.* Life Science Tools & Services - 1.1% ICON Plc* Machinery - 6.6% CLARCOR, Inc. Manitex Intl, Inc.* Middleby Corp.* Mueller Water Products, Inc. Navistar International Corp.* Woodward, Inc. Marine - 0.4% Baltic Trading Ltd. Media - 1.1% The E.W. Scripps Company* Metals & Mining - 2.4% Globe Specialty Metals, Inc. Haynes International, Inc. Horsehead Holding Corp.* Multiline Retail - 1.2% Tuesday Morning Corp.* Oil, Gas & Consumable Fuels - 1.5% Matador Resources Co.* Rosetta Resources, Inc.* Personal Products - 0.8% Inter Parfums, Inc. Pharmaceuticals - 1.3% Horizon Pharma Plc* Pacira Pharmaceuticals, Inc.* The accompanying notes are an integral part of these financial statements. 12 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2014 (Continued) Shares Value COMMON STOCKS - 95.8% (Continued) Professional Services - 0.2% On Assignment, Inc.* $ Road & Rail - 3.6% Genesee & Wyoming, Inc.* Quality Distribution, Inc.* Swift Transportation Co.* Semiconductors & Semiconductor Equipment - 8.4% Cavium, Inc.* Diodes, Inc.* Integrated Device Technology, Inc.* Monolithic Power Systems, Inc. PDF Solutions, Inc.* Skyworks Solutions, Inc. Software - 6.4% Bottomline Technologies, Inc.* FireEye, Inc.* Monotype Imaging Holdings, Inc. Qlik Technologies, Inc.* Tableau Software, Inc.* Verint Systems, Inc.* Specialty Retail - 2.0% Five Below, Inc.* Restoration Hardware Holdings, Inc.* Textiles, Apparel & Luxury Goods - 1.4% Kate Spade & Co.* Oxford Industries, Inc. Trading Companies & Distributors - 1.6% H&E Equipment Services, Inc. TOTAL COMMON STOCKS (Cost $231,244,983) SHORT-TERM INVESTMENTS - 3.7% Money Market Funds - 3.7% SEI Daily Income Trust Government Fund - Class B, 0.020%(1) TOTAL SHORT-TERM INVESTMENTS (Cost $10,224,793) TOTAL INVESTMENTS IN SECURITIES - 99.5% (Cost $241,469,776) Other Assets in Excess of Liabilities - 0.5% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depositary Receipt Seven-day yield as of September 30, 2014. The accompanying notes are an integral part of these financial statements. 13 TCM SMALL CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) Performance Overview.Quarterly returns and the total return for the one year ended September 30, 2014 for the SMID Cap Fund and the Russell 2500™ Growth Index, the Fund’s benchmark, were: SMID Russell Cap Fund 2500™ Growth 4th Quarter 2013 9.56% 8.49% 1st Quarter 2014 3.51% 1.04% 2nd Quarter 2014 3.22% 2.90% 3rd Quarter 2014 -3.69% -4.21% 1 Year Ended 9/30/14 12.73% 8.05% Longer term performance for the SMID Cap Fund is set forth in the chart and table that follows this narrative. Performance Attribution – Year in Review.Below is a summary performance attribution for each of the past four quarters. Fourth Quarter 2013.Small cap growth stocks added to their streak of three quarters of positive returns with the Russell 2500™ Growth Index posting a return of 8.49% for the quarter, culminating in a total return of 40.65% for 2013.All sectors in our benchmark during the fourth quarter posted positive returns, with the best performers coming from the telecom, industrials, consumer discretionary and materials sectors.The SMID Cap Fund outperformed the benchmark for the quarter based entirely on stock selection, with the best relative contribution coming from the healthcare, materials, financials, and consumer discretionary sectors.The effect of our economic sector weights was neutral for the quarter but cash was a drag in such a strong market. First Quarter 2014.From an investment style perspective, small cap stocks underperformed larger cap stocks and value outpaced growth stocks, particularly in the selloff at the end of the quarter.In the Russell 2500™ Growth Index, the top performing sectors were healthcare, consumer staples, energy and industrials.The SMID Cap Fund outperformed the benchmark for the quarter based almost entirely on stock selection, with the best relative contribution coming from the technology, healthcare, consumer staples and industrials sectors.The positive effect of our overweight to healthcare and industrials and underweight to consumer staples more than offset the effect of our underweight to materials, financials and utilities. Second Quarter 2014.Following a new 10-year high in small cap stocks in early March, a selloff in momentum stocks with higher valuations ensued, bringing down the Russell 2000® Growth Index by almost 13%.That selloff proved to be short-lived and was followed by a strong rally beginning on May 8 that erased those losses, 14 TCM SMALL-MID CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) (Continued) with the benchmark ending in positive territory by quarter end.Larger cap stocks were much less volatile during the same period and also climbed to new highs during the quarter.The SMID Cap Fund outperformed the benchmark for the quarter based entirely on stock selection, with the best relative contribution coming from the consumer discretionary, industrials and technology sectors.The positive effect of our overweight to healthcare, energy and industrials and underweight to consumer discretionary was offset by the effect of our underweight to materials and cash. Third Quarter 2014.Overall, smaller cap stocks were under pressure during the quarter as investors looked to take profits following a long period of rising stock prices and increasing valuations.Problems in overseas economies, as well as a stronger dollar, contributed to a flight to safety mentality particularly by foreign investors, which benefits larger cap U.S. stocks over small caps.In this environment, healthcare and telecommunication stocks offered the greatest protection in the correction.The SMID Cap Fund bested the benchmark, primarily due to our overweight to both the healthcare and telecommunication sectors, and the effect of our overall stock selection for the period was neutral. Top and Bottom Contributing Stocks.The top and bottom five stocks contributing to absolute performance for the 2014 fiscal year were: Average Contribution Top Five Weight (%) to Returns (%) Skyworks Solutions (semiconductors) Lannett Company (generic pharmaceuticals) Trex Company (composite deck products) Lam Research (semiconductor processing equipment) Illumina (life science tools) Average Contribution Bottom Five Weight (%) to Returns (%) PDF Solutions (integrated circuits infrastructure technology) -0.56 Veeva Systems (cloud-based software solutions) -0.42 8x8 (IP phone systems) -0.39 Ciena Corporation (network specialist) -0.37 Tangoe (communications management software) -0.36 15 TCM SMALL-MID CAP GROWTH FUND VALUE OF $100,000 VS. RUSSELL 2500™ GROWTH INDEX (Unaudited) Average Annual Returns for the periods ended September 30, 2014 Since Inception One Year Three Year Five Year (6/29/2007) TCM Small-Mid Cap Growth Fund 12.73% 21.43% 13.87% 4.59% Russell 2500™ Growth Index 8.05% 22.68% 16.85% 7.46% This chart illustrates the performance of a hypothetical $100,000 investment made on June 29, 2007, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect. In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-536-3230. The Fund imposes a 1% redemption fee on shares held for less than 60 days. Performance does not reflect the redemption fee. If reflected, total returns would be reduced. 16 TCM SMALL-MID CAP GROWTH FUND FUND INFORMATION at September 30, 2014 (Unaudited) Basic Fund Facts Ticker Symbol TCMMX Inception Date 6/29/07 Total Net Assets $47 million Total Operating Expenses* 0.95% * Expense Ratio as of most recent prospectus dated January 31, 2014. Top Ten Holdings (% of net assets) Integrated Device Technology, Inc. 2.5% Eagle Materials, Inc. 1.6% Skyworks Solutions, Inc. 1.9% CLARCOR, Inc. 1.6% ExamWorks Group, Inc. 1.9% Jones Lang Lasalle, Inc. 1.6% Verint Systems, Inc. 1.8% LDR Holding Corp. 1.5% Lam Research Corp. 1.7% Genesee & Wyoming, Inc. 1.5% Sector Allocation (% of net assets) **Cash equivalents and liabilities less other assets. 17 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2014 Shares Value COMMON STOCKS - 96.2% Air Freight & Logistics - 0.3% UTi Worldwide, Inc.* $ Airlines - 1.0% Hawaiian Holdings, Inc.* Auto Components - 0.8% Drew Industries, Inc. Gentherm, Inc.* Biotechnology - 1.8% Cepheid* Medivation, Inc.* Building Products - 2.3% Apogee Enterprises, Inc. Patrick Industries, Inc.* Capital Markets - 0.9% Affiliated Managers Group, Inc.* Commercial Services & Supplies - 3.4% Healthcare Services Group, Inc. Mobile Mini, Inc. US Ecology, Inc. Waste Connections, Inc. Communications Equipment - 3.2% Ciena Corp.* F5 Networks, Inc.* Palo Alto Networks, Inc.* Construction & Engineering - 3.3% Dycom Industries, Inc.* EMCOR Group, Inc. MasTec, Inc.* Quanta Services, Inc.* Construction Materials - 1.6% Eagle Materials, Inc. Containers & Packaging - 1.0% AptarGroup, Inc. Distributors - 1.7% LKQ Corp.* Pool Corp. Diversified Consumer Services - 0.8% Grand Canyon Education, Inc.* Diversified Telecommunication Services - 1.7% 8x8, Inc.* Cogent Communications Holdings, Inc. Electrical Equipment - 0.8% Power Solutions International, Inc.* Electronic Equipment, Instruments & Components - 1.1% IPG Photonics Corp.* National Instruments Corp. Energy Equipment & Services - 1.2% Core Laboratories NV Oceaneering International, Inc. Food & Staples Retailing - 1.6% The Andersons, Inc. Casey’s General Stores, Inc. Food Products - 1.9% Treehouse Foods, Inc.* Whitewave Foods Co.* The accompanying notes are an integral part of these financial statements. 18 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2014 (Continued) Shares Value COMMON STOCKS - 96.2% (Continued) Health Care Equipment & Supplies - 5.1% Insulet Corp.* $ LDR Holding Corp.* Spectranetics Corp.* Trinity Biotech Plc - ADR Wright Medical Group, Inc.* Health Care Providers & Services - 13.2% Athenahealth, Inc.* Brookdale Senior Living, Inc.* Catamaran Corp.* Centene Corp.* Envision Healthcare Holdings, Inc.* ExamWorks Group, Inc.* HealthEquity, Inc.* Henry Schein, Inc.* MEDNAX, Inc.* MWI Veterinary Supply, Inc.* Team Health Holdings, Inc.* Universal Health Services, Inc. Health Care Technology - 1.4% Medidata Solutions, Inc.* Veeva Systems, Inc.* Hotels, Restaurants & Leisure - 4.2% Chuy’s Holdings, Inc.* Life Time Fitness, Inc.* Noodles & Company* Texas Roadhouse, Inc. Internet Software & Services - 1.0% Dealertrack Technologies, Inc.* IT Services - 1.9% iGate Corp.* Syntel, Inc.* Life Science Tools & Services - 1.1% ICON Plc* Machinery - 6.1% CLARCOR, Inc. Middleby Corp.* Navistar International Corp.* Westinghouse Air Brake Technologies Corp. Woodward, Inc. Marine - 0.3% Baltic Trading Ltd. Media - 1.1% The E.W. Scripps Company* Metals & Mining - 2.1% Globe Specialty Metals, Inc. Horsehead Holding Corp.* Multiline Retail - 0.8% Tuesday Morning Corp.* Oil, Gas & Consumable Fuels - 1.1% Cheniere Energy, Inc.* Matador Resources Co.* Personal Products - 0.8% Inter Parfums, Inc. Pharmaceuticals - 1.6% Pacira Pharmaceuticals, Inc.* Salix Pharmaceuticals Ltd.* The accompanying notes are an integral part of these financial statements. 19 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2014 (Continued) Shares Value COMMON STOCKS - 96.2% (Continued) Real Estate Management & Development - 1.6% Jones Lang Lasalle, Inc. $ Road & Rail - 2.3% Genesee & Wyoming, Inc.* Swift Transportation Co.* Semiconductors & Semiconductor Equipment - 8.7% Cavium, Inc.* Integrated Device Technology, Inc.* Lam Research Corp. Monolithic Power Systems, Inc. PDF Solutions, Inc.* Skyworks Solutions, Inc. Software - 7.1% Bottomline Technologies, Inc.* FireEye, Inc.* Monotype Imaging Holdings, Inc. Qlik Technologies, Inc.* Solera Holdings, Inc. Tableau Software, Inc.* Verint Systems, Inc.* Specialty Retail - 2.9% Five Below, Inc.* Restoration Hardware Holdings, Inc.* Urban Outfitters, Inc.* Textiles, Apparel & Luxury Goods - 1.4% Kate Spade & Co.* Oxford Industries, Inc. TOTAL COMMON STOCKS (Cost $39,340,192) SHORT-TERM INVESTMENTS - 4.5% Money Market Funds - 4.5% SEI Daily Income Trust Government Fund - Class B, 0.020%(1) TOTAL SHORT-TERM INVESTMENTS (Cost $2,124,109) TOTAL INVESTMENTS IN SECURITIES - 100.7% (Cost $41,464,301) Liabilities in Excess of Other Assets - (0.7)% ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depositary Receipt Seven-day yield as of September 30, 2014. The accompanying notes are an integral part of these financial statements. 20 TCM GROWTH FUNDS EXPENSEEXAMPLESFor the Six Months Ended September 30, 2014 (Unaudited) As a shareholder of the TCM Small Cap Growth Fund and the TCM Small-Mid Cap Growth Fund (the “Funds”), you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including investment advisory fees and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/01/14 - 9/30/14). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently, a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem your shares less than 60 days after you purchase them.To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Funds and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be 21 TCM GROWTH FUNDS EXPENSE EXAMPLES For the Six Months Ended September 30, 2014 (Unaudited) (Continued) used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. TCM Small Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During the Period 4/01/14 9/30/14 4/01/14 – 9/30/14* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.94% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 183/365 (to reflect one-half year period). TCM Small-Mid Cap Growth Beginning Ending Expenses Paid Account Value Account Value During the Period 4/01/14 9/30/14 4/01/14 – 9/30/14** Actual Hypothetical (5% return before expenses) ** Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.95% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 183/365 (to reflect one-half year period). 22 TCM GROWTH FUNDS STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2014 TCM Small Cap TCM Small-Mid Growth Fund Cap Growth ASSETS Investments in securities, at value (cost $241,469,776 and $41,464,301) (Note 2) $ $ Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Due to custodian 7 7 Fund shares redeemed — Investment securities purchased Investment advisory fees, net Administration fees Fund accounting fees Custody fees Transfer agent fees Trustee fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ $ Net Asset Value (unlimited shares authorized): Net assets $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net realized gain on investments Net unrealized appreciation of investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 23 TCM GROWTH FUNDS STATEMENTS OF OPERATIONS For the Year Ended September 30, 2014 TCM Small Cap TCM Small-Mid Growth Fund Cap Growth INVESTMENT INCOME Income Dividends (net of $4,606 and $922 of foreign withholding tax, respectively) $ $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Administration fees Fund accounting fees Custody fees Transfer agent fees Audit fees Registration fees Miscellaneous expenses Chief Compliance Officer fees Reports to shareholders Trustees fees Legal fees Insurance expenses Interest expense Total expenses Less: fees waived ) ) Net expenses Net investment loss ) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments Change in net unrealized depreciation on investments ) ) Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 24 TCM SMALL CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended September 30, 2014 September 30, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Change in net unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net realized gain ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares(1) ) Total increase in net assets NET ASSETS Beginning of year End of year $ $ (1) Summary of share transactions is as follows: Year Ended Year Ended September 30, 2014 September 30, 2013 Shares Value Shares Value Shares sold $ $ Shares issued in reinvested of distributions Shares redeemed(2) Net increase (decrease) $ ) $ ) (2) Net of redemption fees of $61 and $0, respectively. The accompanying notes are an integral part of these financial statements. 25 TCM SMALL-MID CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended September 30, 2014 September 30, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Net realized gain on redemptions-in-kind — Change in net unrealized depreciation on investments ) ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) From net realized gain ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares(1) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of year End of year $ $ Accumulated net investment loss $ — $ ) (1) Summary of share transactions is as follows: Year Ended Year Ended September 30, 2014 September 30, 2013 Shares Value Shares Value Shares sold $ $ Shares issued in reinvested of distributions Shares redeemed(2) Net increase (decrease) $ ) ) $ ) (2) Net of redemption fees of $0 and $475, respectively. The accompanying notes are an integral part of these financial statements. 26 TCM SMALL CAP GROWTH FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each year Year Ended September 30, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS: Net investment loss(1) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: From net realized gain ) ) — — — Total distributions ) ) — — — Paid-in capital from redemption fees (Note 2) —
